Citation Nr: 0208177	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  00-18 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had active service with the United States Armed 
Forces Far East from December 1941 to March 1946.  During 
such service, and specifically from April 10, 1942 to July 2, 
1942, he was a prisoner of war.  He died in March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1999 and May 2000 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in Manila, the Republic of the Philippines.  In those 
decisions, the RO denied the issue of entitlement to service 
connection for the cause of the veteran's death.  

Following notification of the October 1999 and May 2000 
rating actions, the appellant, the veteran's widow, perfected 
a timely appeal with respect to the denial of her claim for 
service connection for the cause of the veteran's death.  In 
May 2001, the Board remanded her claim to the RO for review 
(including further evidentiary development) and 
readjudication in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  Following completion of the 
requested actions, the RO, in June 2002, returned the case to 
the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The certificate of death indicates that the veteran died 
on March [redacted], 1973 at the age of 56 years as a result of 
rheumatic heart disease with mitral stenosis, mitral 
insufficiency, and aortic insufficiency; severe and bilateral 
pulmonary edema; and cardiomegaly with hypertrophy of the 
ventricles.  

3.  Final diagnoses listed in the veteran's March 1973 
terminal hospitalization records include rheumatic heart 
disease, mitral stenosis, mitral insufficiency, aortic 
insufficiency, secondary congestive heart failure, 
cardiomegaly, complete right bundle branch block, and right 
ventricular hypertrophy.  

4.  The veteran did not have beriberi heart disease or 
ischemic heart disease.  

5.  A cardiovascular disorder was not shown in service, or 
shown to be otherwise related to any incident of the 
veteran's military duty.  Additionally, a cardiovascular 
disorder was not shown within one year after the veteran's 
discharge from service.  

6.  At the time of the veteran's death, service connection 
had not been established for any disability.  


CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or 
aggravated by active military duty and may not be presumed to 
have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  A disability incurred in service did not cause or 
contribute to the cause of the veteran's death, nor did any 
incident of service contribute substantially or materially to 
the cause of his death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).  See also, 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and to complete her claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the May 2001 Board 
remand, a June 2001 letter, and an April 2002 supplemental 
statement of the case informed the appellant of the evidence 
needed to substantiate her claim for service connection for 
the cause of the veteran's death.  As such, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  A 
review of the claims folder indicates that the RO has 
obtained all available medical records adequately identified 
by the appellant and that the RO has obtained a medical 
opinion.  Consequently, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the appellant in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the appellant.  As such, the Board may proceed 
with its adjudication of the appellant's appeal.  

Factual Background

The service medical records are negative for complaints of, 
treatment for, or findings of a cardiovascular disorder.  A 
physical examination conducted in August 1945 demonstrated 
that the veteran's lungs, including x-rays if made, as well 
as his cardiovascular system were "ok."  According to 
another report dated on the following day in August 1945, a 
chronological record of wounds and illnesses incurred 
included only a notation of treatment for malaria between 
April and July 1942.  Chest x-rays subsequently taken in 
December 1945 showed a radiologically healthy chest.  

According to post-service medical records, in an October 1965 
statement, a private physician explained that the veterans 
whom he had examined and treated between 1943 and 1945 
included the veteran in the present case.  In particular, 
this physician explained that he had found the veteran to 
have chronic pulmonary tuberculosis.  

In an August 1971 statement, another private physician noted 
that he had treated the veteran for congestive heart failure 
repeatedly since March 1956 up to the present time.  The 
physician also stated that the veteran's "confinement as a 
prisoner of war in 1942 might have contributed to his present 
condition."  

In a statement dated two days later in August 1971, a third 
private physician explained that he had examined and treated 
the veteran for congestive heart failure and liver disease.  
Thereafter, the physician concluded that "[i]t is my 
presumption that besides his heart and liver diseases, his 
present physical condition is the result of severe 
malnutrition [that] he suffered . . . while a prisoner of war 
in 1942."  

Subsequently, in March 1973, the veteran was admitted to the 
Veterans Memorial Hospital for complaints of difficulty 
breathing.  Records from this hospitalization indicate that 
the veteran's illness had apparently began five years prior 
to the March 1973 admission as a sudden onset of left-sided 
pricking chest pain which radiated to his back and lasted for 
20 to 30 minutes, was precipitated by physical exertion and 
temporarily relieved by rest, and involved progressive 
difficulty breathing and marked diminution of physical 
tolerance.  At the time of the initial onset of symptoms, the 
veteran was treated in a private hospital for congestive 
heart failure, discharged upon improvement, and maintained on 
Digitoxin.  He was hospitalized on two subsequent occasions 
for the same symptoms.  

Upon admission in March 1973, the veteran was found to be 
poorly nourished, conscious and coherent, and in respiratory 
distress.  A physical examination demonstrated icteric 
sclerae, posterior pharyngeal wall congestion, slightly 
increased tactile and vocal fremiti in the lungs, crepitant 
rales over both lower lung fields, PMI at the sixth left 
intercostal space along the anterior axillary line, enlarged 
coronary artery disease, atrial fibrillation with rough 
rumbling diastolic murmur over the mitral area and with a 
questionable systolic murmur over the same valvular area, a 
diastolic blow over the left parasternal line, and neck veins 
which had some engorgement bilaterally.  

Chest x-rays (AP view) showed cardiomegaly with right 
ventricle preponderance.  A cardiac series completed 
indicated moderate cardiomegaly, biventricular and left 
atrial enlargement.  Chest x-rays (PA view) revealed 
cardiomegaly and pneumonitis of the right base.  An initial 
electrocardiogram reflected right ventricular hypertrophy.  A 
subsequent electrocardiogram indicated a complete right 
bundle branch block.  Referral to a cardiologist strengthened 
the impression of the presence of mitral stenosis, mitral 
insufficiency, and aortic insufficiency.  

The veteran was treated for congestive heart failure.  
Initially, he responded to the congestive heart failure 
medical regimen of diet, diuretics, Digitalis, and bed rest.  
He appeared to be comfortable, apparently without dyspnea, 
despite the persistent rales heard over his left lung base.  

On the 14th day of hospitalization, the veteran began to 
complain of dyspnea and dizziness, accompanied by wheezing 
respiration.  He was given medication, at which time 
pulmonary edema was entertained.  He then received emergency 
treatment for pulmonary edema.  On the following day, he 
remained dyspneic despite his rigid management.  He began to 
have episodes of hemoptysis.  A few hours later, his blood 
pressure became imperceptible.  Despite resuscitative 
measures, the veteran did not recover.  He died on the [redacted] 
day of his hospitalization.  Final diagnoses included 
rheumatic heart disease, mitral stenosis, mitral 
insufficiency, aortic insufficiency, secondary congestive 
heart failure, cardiomegaly, complete right bundle branch 
block, and right ventricular hypertrophy.  

The certificate of death notes that the veteran died on 
March [redacted], 1973 at the age of 56 years.  An autopsy which 
was performed showed that the cause of the veteran's death 
included rheumatic heart disease with mitral stenosis, mitral 
insufficiency, and aortic insufficiency; severe and bilateral 
pulmonary edema; and cardiomegaly with hypertrophy of the 
ventricles.  

In an August 2001 statement, a private physician noted that 
records from his medical clinic indicated that he had treated 
the veteran in November 1969, December 1969, and January 1970 
for typical signs and symptoms of congestive heart failure 
which was a result of his previous rheumatic valvular 
disease.  The physician stated that, although the veteran's 
clinical and laboratory records were not available, chest 
x-rays and electrocardiogram completed prior to his November 
1969 to January 1970 consultations were consistent with 
cardiomegaly.  

Thereafter, in a statement dated in March 2002, a VA 
physician noted that she had reviewed the veteran's claims 
folder and that the evidence contained therein indicated that 
the veteran had a normal chest x-ray evaluation in 1945; that 
he was asymptomatic until 1968, when, at the age of 51 years, 
he developed congestive heart failure; and that he died in 
March 1973 with diagnoses of rheumatic heart disease, mitral 
stenosis, mitral insufficiency, aortic insufficiency, 
congestive heart failure, atrial fibrillation, cardiomegaly, 
complete right bundle branch block, and right ventricular 
hypertrophy.  

The physician then explained that patients who develop 
rheumatic fever have an asymptomatic period ranging from 
15 to 20 years before mitral stenosis symptoms become 
manifested and that progression from mild to severe 
disability occurs between 5 and 10 years.  The physician 
stated that these time frames could have been applicable in 
the present case.  Also, the physician noted that, when the 
veteran's chest x-rays were taken in 1945, his valvular 
disease could have been mild.  

Additionally, the physician concluded that the veteran did 
not have ischemic heart disease.  In support of this 
conclusion, the physician cited the paucity of symptoms from 
1945 to 1968 as well as the absence of ischemic changes found 
at the electrocardiogram taken at the Veterans Memorial 
Hospital.  Further, the physician explained that chronic 
ischemic heart disease leading to congestive heart failure 
presents with left ventricular hypertrophy rather than right 
ventricular hypertrophy.  One of the veteran's diagnoses at 
the time of his death was right ventricular hypertrophy.  

Analysis

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312(a) (2001).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2001).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2001).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2001).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular disorder becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such a disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

Further, if a veteran is a former prisoner of war and, as 
such, was interned or detained for not less than 30 days, 
beriberi (including beriberi heart disease) shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. §§ 3.307(a)(5), 3.309(c) (2001).  The 
term beriberi heart disease includes ischemic heart disease 
in a former prisoner of war who had experienced localized 
edema during captivity.  38 C.F.R. Note following § 3.309(c) 
(2001).  

Throughout the current appeal in the present case, the 
appellant has contended that the veteran, during his 
captivity in 1942, experienced localized edema and swelling 
of his feet, leg, and ankle joint and that the heart disease 
that eventually led to his death in 1973 included beriberi 
heart disease and ischemic heart disease.  As such, the 
appellant maintains that service connection for the cause of 
the veteran's death is warranted.  

In support of these contentions, the appellant submitted a 
February 2000 statement of two fellow prisoners-of-war who 
attested that they witnessed the veteran, during captivity, 
experiencing many illnesses, including crying spells most of 
the time, weakness, dysentery, beriberi, malaria with 
dyspnea, and swelling of his feet, legs, and ankle joint.  
Additionally, in a January 2000 statement, two neighbors of 
the veteran explained that, since 1965, they personally 
observed the veteran being "unable to walk more than five 
meters continuously with resting."  

The certificate of death indicates that the veteran died on 
March [redacted], 1973 at the age of 56 years as a result of 
rheumatic heart disease with mitral stenosis, mitral 
insufficiency, and aortic insufficiency; severe and bilateral 
pulmonary edema; and cardiomegaly with hypertrophy of the 
ventricles.  Final diagnoses listed in the veteran's March 
1973 terminal hospitalization records included rheumatic 
heart disease, mitral stenosis, mitral insufficiency, aortic 
insufficiency, secondary congestive heart failure, 
cardiomegaly, complete right bundle branch block, and right 
ventricular hypertrophy.  At the time of the veteran's death, 
service connection had not been established for any 
disability.  

The medical evidence of record does not support a finding 
that the veteran had a cardiovascular disorder which 
originated during military service, or which may be presumed 
to have done so.  In this regard, the Board notes that a 
private physician stated in August 1971 that he had treated 
the veteran since March 1956 for congestive heart failure.  
In addition, the veteran's March 1973 terminal 
hospitalization records indicate that he had begun to 
experience cardiovascular problems five years earlier (in 
1968).  Further, the VA physician who reviewed the veteran's 
claims folder in March 2002 concluded that the veteran's 
heart disease was not manifested until 1968 and that the file 
contained a paucity of evidence that any such disorder was 
apparent prior to that time.  Based on the totality of this 
evidence, the Board must conclude that the veteran's 
cardiovascular disorders originated 20 years after his 
discharge from active military duty.  

In this regard, the Board notes that the private physician, 
who noted in August 1971 that he had treated the veteran for 
congestive heart failure repeatedly since March 1956, also 
stated that the veteran's "confinement as a prisoner of war 
in 1942 might have contributed to his present condition."  
Significantly, however, such a hypothetical statement does 
not provide adequate support of a specific association 
between the cardiovascular disorders which led to the 
veteran's death and his active service.  

Additionally, the Board acknowledges that, in a second 
statement dated in August 1971, another private physician who 
had examined and treated the veteran for congestive heart 
failure and liver disease concluded that the veteran's 
present physical condition, exclusive of his heart and liver 
diseases, was the result of the severe malnutrition that he 
had experienced as a prisoner of war in 1942.  Significantly, 
this physician, in essence, expressed an opinion that the 
severe malnutrition that the veteran experienced as a 
prisoner of war in 1942 led to current physical problems 
other than his heart and liver diseases.  

Further, the VA physician who reviewed the veteran's claims 
folder in March 2002 concluded, based on the evidence 
contained therein, that the veteran had no cardiovascular 
problems until 1968, when, at the age of 51 years, he 
developed congestive heart failure.  The Board acknowledges 
that this physician also stated that, when the chest x-rays 
(which were negative) were taken in 1945, the veteran could 
have had mild valvular disease at that time.  Significantly, 
however, this physician also explained that patients who 
develop rheumatic fever are asymptomatic for 15 to 20 years 
before mitral stenosis symptoms become manifested and that 
this time frame could have been applicable in the present 
case.  As the physician had concluded that symptoms of the 
veteran's cardiovascular disorders were not manifested until 
1968, the doctor, in essence, expressed an opinion that the 
veteran's heart disease may have been present, but, if so, 
would have been asymptomatic, no earlier than 1948.  

Significantly, no competent evidence is included in the 
claims folder which associates the veteran's identified 
cardiovascular disorders (including the rheumatic heart 
disease with mitral stenosis, mitral insufficiency, and 
aortic insufficiency; severe and bilateral pulmonary edema; 
cardiomegaly with hypertrophy; congestive heart failure; and 
complete right bundle branch block which led to his death) 
with his military service.  See, 38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001) and 38 C.F.R. § 3.303(d) (2001).  

In addition, the claims folder contains no competent evidence 
of a cardiovascular disorder within a year after the 
veteran's separation from military duty.  Even though the VA 
physician who had reviewed the veteran's claims folder in 
March 2002 and who had concluded that the veteran's 
cardiovascular disorders were not manifested until 1968 also 
noted that they may have been present as early as 1948, the 
doctor also explained that, even so, they would have been 
asymptomatic at that time.  Consequently, the cardiovascular 
disorders which led to the veteran's death may not be 
presumed to have been incurred during his active military 
service.  See, 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Moreover, although the medical evidence of record indicates 
that the veteran had numerous cardiovascular problems, he was 
found not to have beriberi heart disease or ischemic heart 
disease.  In particular, the physician who reviewed the 
veteran's claims folder in March 2002 specifically concluded 
that the veteran did not have ischemic heart disease.  In 
support of this conclusion, the physician cited the paucity 
of symptoms from 1945 to 1968 as well as the absence of 
ischemic changes found by the electrocardiogram taken during 
the veteran's terminal hospitalization in March 1973.  
Further, the physician explained that chronic ischemic heart 
disease is associated with left ventricular hypertrophy 
rather than right ventricular hypertrophy and that the 
terminal hospitalization records reflect that the veteran had 
right ventricular hypertrophy at the time of his death.  (The 
Board acknowledges that the death certificate indicates that 
the veteran died, in part, from "hypertrophy of the 
ventricles."  Significantly, however, the records of the 
veteran's final hospitalization clearly indicate that the 
veteran had only hypertrophy of his right ventricle.  
Further, the physician who reviewed the claims folder in 
March 2002 confirmed these findings of the terminal 
hospitalization reports.)  Without evidence of beriberi heart 
disease, including ischemic heart disease, service incurrence 
of such disorders, in light of the veteran's prisoner of war 
status, may not be presumed.  See, 38 C.F.R. §§ 3.307(a)(5), 
3.309(c), and Note following 3.309(c) (2001).  

Clearly, a disability incurred in service did not cause or 
contribute to the cause of the veteran's death, nor did any 
incident of service contribute substantially or materially to 
the cause of his death.  As such, the Board must conclude 
that the 

preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  Consequently, her claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

